DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/405027 filed 8/18/21.  
Claims 1-9 and 11-21 are pending and have been fully considered.
Claim Objection
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).   Mis-numbered claims 11-21, should be renumbered 10-20.  Applicant is required to make said corrections.
Claim 1 is objected to because of minor grammatical formalities.  The claim states “Method” however, the proper form is “A method”.  
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation " The method according to claim 1 where the taurine derivative or taurine-related compound…”; however, claim 1 does not claim such a limitation, instead claim 8 claims said limitation. Therefore, there is insufficient antecedent basis for these limitation in the claims.  Applicant is required to bring clarification or correction.  The Examiner will examine claim 9 depending from claim 8 not claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "without" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 11 recites the broad recitation “all”, and the claim also recites “at least 80%" which is the narrower statement of the limitation. 
Examiner has taken the position that at least 80% is recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-21 are rejected under 103(a) as being obvious over BRYANT ET AL. (US PG PUB 2014/0069599) in combination with SCHNIDER ET AL. (WO2018197222; 11/2018) and as evidence by SULLIVAN (US 3962030) and ZHU ET AL. (CN109930416A; 6/2019) in their entirety.  Hereby referred to as BRYANT, SCHNIDER, SULLIVAN and ZHU.  

Regarding claims 1-9 and 11-21:
BRYANT teaches in para [0007] recognizing a need to control bleach-interfering constituents of wood fiber by a pretreatment of the fibers before bleaching with a combination of agents that can increase pulp brightness obtained from bleaching in a way not predicted from the effects of the individual components of the pretreatment composition.  [0031] As used herein, "Kappa number" or "Kappa Index" is a measure of the residual lignin content remaining in the cellulosic fiber. Kappa number can be determined for pulps by ISO 302. The presence of the lignin requires that a greater amount of an oxidant (environmental and cost issues) is incurred in order to brighten fiber to a desired point. [0003] Lignocellulosic material in fiber form is in wide commercial use as a raw material used for the manufacture products.
BRYANT teaches in para [0006] the wood fibers used usually include cellulose, hemicellulose, and lignin. The cohesion of the plant cell wall is primarily due to the presence of its principal components; the crystalline polymer, cellulose, and the three-dimensional macromolecule, lignin, comprising a lignocellulosic material.  [0047] The methods of the present invention can be used to convert various kinds of biomass into fuel, feed, and other products. The term "plant biomass" and " lignocellulosic biomass" can include any plant-derived organic matter (woody or non-woody). Plant biomass can include, for example, agricultural or food crops (for example, sugarcane, sugar beets or corn kernels) or an extract therefrom (for example, sugar from sugarcane and corn starch from corn), agricultural crops and agricultural crop wastes and residues such as corn stover, wheat straw, rice straw, sugar cane bagasse, cotton, and the like. Plant biomass can include, for example, trees, woody energy crops, wood wastes and residues such as softwood forest thinnings, barky wastes, sawdust, paper and pulp industry waste streams, wood fiber, and the like. Plant biomass includes grass crops, for example, switchgrass. Plant biomass can include yard waste (for example, grass clippings, leaves, tree clippings, and brush) and vegetable processing waste. 
BRYANT teaches in para [0057] the extraction stage or stages can solubilize and remove a major portion of the chlorinated and oxidized residual lignin, and also may remove some hemicellulose. Washing units optionally can be used between the oxidation and extraction stages, or after completion of the final bleaching stage and before advancement of the bleached pulp to a papermaking system and processing. The chlorine dioxide charge (or chlorine, or chlorine plus chlorine dioxide) in the bleaching stage can be made proportional to the lignin content of the pulp being treated. Oxygen (denoted "O"), oxygen generators such as a peroxide (denoted "P"), or combinations thereof, can be used in combination with the bleaching agent in the bleaching stage or stages. Oxygen, oxygen generators such as hydrogen peroxide, oxygen, or hypochlorite (denoted "H"), or combinations thereof, can be used in combination with the alkaline extraction material in the extraction stage or stages. For the extraction stage or stages, the alkaline extraction material can be used in combination with hydrogen peroxide (denoted "Ep"). The alkaline extraction stage following the bleaching stage may contain other oxidative agents or combinations of the oxidative agents, such as oxidative extraction stages denoted as Eo (oxygen), Epo (peroxide and oxygen), or Eho (hypochlorite and oxygen). The bleaching process can comprise any of the following sequences: Do-Ep; or Do-Washer-Ep; or D-E; or D-Washer-E; or Do-Washer-Ep-Washer-Do-Washer; or Do-Washer-Ep-Washer-Do-Washer-Ep-Do-Washer; C-E; C-Ep; or other sequences.
Although, BRYANT teaches controlling the bleaching of wood fibers, it is noted that one of ordinary skill in the art would recognize that bleaching is the process of extracting lignin; and delignification is also the process of extracting lignin; therefore, the skilled formulator would recognize the process for controlling bleaching of lignocellulosic feedstock would be synonymous to the process for controlling delignification of lignocellulosic feedstock; as taught in SCHNIDER.
SCHNIDER teaches a method for obtaining densified material comprising the steps of: providing lignocellulosic material, delignification of the lignocellulosic material providing a  elignified material, wherein the delignification step is performed in such a way that the lignin of the lignocellulosic material is almost completely removed and wherein the structural integrity of the lignocellulosic material is maintained in the delignified material, densification of the delignified material providing a densified material (abstract).  SCHNIDER further teaches on pg 5 ln 23-24 and ln 27-28, that the delignification step comprises treating the lignocellulosic material with at least one acid. The pH is adjusted to 1.  The delignification step comprises treating the lignocellulosic material with acetic acid, sulfuric acid, chloric acid or peracetic acid.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Modified BRYANT does not explicitly teach that the modifying agent is triethanolamine and the taurine derivative or taurine-related compound is selected from sulfamic acid; however, it is within the scope of BRYANT as evident by SULLIVAN and ZHU.  SULLIVAN teaches bleaching wood pulp and that triethanolamine (modifying agent) has been shown to be effective in controlling the bleaching process (col. 4 ln 32).  ZHU teaches in step 5 pulp bleaching: being put into bleaching agent in wood pulp, the sequence that bleaching agent is put into is liquid chlorine, sodium hypochlorite, hydrogen peroxide, sulfamic acid (taurine derivative or taurine-related compound is selected from sulfamic acid).
Further, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  Additionally, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Again, SULLIVAN and ZHU are considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771